SEVENTH COURT OF APPEALS
          SITTING AT TEXAS TECH UNIVERSITY SCHOOL OF LAW
  SET FOR SUBMISSION ON ORAL ARGUMENT MONDAY, FEBRUARY 2, 2015
                            AT 10:00 A.M.


     (Before Justice James T. Campbell, Justice Mackey K. Hancock, Justice Patrick A. Pirtle)




07-14-00203-CR      Hermillo Sanchez-Tapia v. The State of                   Lubbock County
                    Texas

                    Joel Cook – Appellant                                    O/A Requested

                    Lauren Murphree, Assistant Criminal                      O/A Requested
                     District Attorney – State




07-14-00271-CV      Anibal J. Duarte-Viera, Edward M. Reiss                  Bexar County
                    and Antonio P. Pardo v. Fannie Mae

                    CECERE PC                                                O/A Requested
                    J. Carl Cerere

                    DEANS & LYONS LLP
                    (Robert A. McNiel, Kathleen Kilanowski)
                     – Appellants

                    WINSTEAD PC                                              O/A Requested
                    (Talmage Boston, Elisabeth A.
                     Wilson) – Appellee